Citation Nr: 0319600	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anxiety with chest pain (heart attack) and skin rash claimed 
as due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	Rashid El Malik, Agent


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In January 2000, the 
veteran testified before a Hearing Officer at the VARO in Los 
Angeles.  In December 2000, the veteran testified before the 
undersigned Veterans Law Judge sitting at the VARO in Los 
Angeles.  

In a March 2001 decision, the Board remanded the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 as well 
as the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).  In a January 2003 rating 
decision, the RO granted service connection for PTSD.  As 
such, that issue is no longer in appellate status.  The 
development requested has been completed and the case has 
been returned to the Board.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim have been obtained by the 
RO.  

2.  The veteran's current skin disorders and cardiac 
disability, to include coronary artery disease, did not 
result from VA medical treatment.  


CONCLUSION OF LAW

The veteran did not acquire additional disability as a result 
of VA medical treatment.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In a December 1999 statement of the case, the veteran was 
informed of the regulations pertaining to his claim, and as 
such, was placed on notice of the evidence needed to 
substantiate his claim.   In a May 2001 letter, the RO 
informed the veteran of the VCAA and the evidence he was 
responsible for obtaining and the evidence VA would obtain.  
The veteran has not identified, nor is the Board aware of, 
additional medical records, which need to be obtained.  VA 
has thereby met its obligation to notify the veteran of the 
evidence needed to substantiate his claim and of what 
evidence he was responsible for obtaining, and what evidence 
VA was responsible for obtaining.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was provided a VA 
examination in April 2002, in which the examiner offered an 
opinion with respect to the veteran's claim.  

Additional VA medical records were associated with the file 
subsequent to the April 2002 examination.  These records 
merely confirm the presence of the cardiac disability noted 
by the examiner.  As such, review of the additional records 
by the examiner who conducted the April 2002 examination 
would not be reasonably likely to assist the veteran in 
substantiating his claim.  

The Board therefore finds that, the facts pertinent to the 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  Therefore, the Board will address the merits of the 
veteran's claim.  

Legal Criteria

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to his claim.  See 
VAOPGCPREC 40-97.  

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2002).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2002).

Factual Background

In April 1994, the veteran was diagnosed as having had an 
acute myocardial infarction.  At the time, the veteran's 
coronary risk factors were noted as hypertension, 
hypercholesterolemia, and a positive family history.  He was 
not noted to have residual complications associated with the 
myocardial infarction.  

A May 1997 dermatological examination reflects the veteran's 
complaints of a rash on his hands, arms, and legs.  Following 
a clinical evaluation, the assessment was dyshidrotic eczema 
and folliculitis.  

An August 1997 PTSD referral form contains diagnoses of heart 
attack in 1994 and "current skin rash--related to stress." 

A September 1997 VA hospital summary reflects that the 
veteran was admitted with a two-day history of chest pain.  
The diagnosis was acute myocardial infarction.  The heart 
attack was noted as having probably occurred 18 to 24 hours 
prior to the veteran's admission.  After admission, the 
veteran was noted as remaining stable until the following 
afternoon when he experienced severe chest discomfort.  The 
discomfort was noted to come in waves and was intermittently 
brought under control with sublingual nitrates.  The veteran 
was considered to be "re-infarcting."

He subsequently underwent a left heart catherization, 
coronary angiography, and coronary angioplasty with stent 
placement.  The final result revealed a residual stenosis of 
less than one percent.  During the veteran's hospitalization 
there was no reported evidence of heart failure, or record of 
angina or arrhythmias.  A subsequent ETT revealed exercise 
capacity of 100 percent of predicted indicative of a lack of 
functional impairment.  

A VA hospital summary for the period of June to August 1997, 
was mistakenly associated with the veteran's claims file.  
The report summarized the hospitalization of another veteran.  
The summary contained findings of lung and brain cancers, as 
well as seizures.  In a November 1997 rating decision, the 
veteran was granted service connection for squamous cell 
carcinoma of the lung and awarded a 100 percent disability 
rating.  Service connection was subsequently severed.

A February 1998 VA hospital summary reflects the veteran's 
history of hypertension, high cholesterol, and status post 
myocardial infarction times two.  He was noted to have 
undergone elective percutaneous transluminal coronary 
angioplasty for distal right coronary artery/posterior 
descending artery.  Additionally, the veteran underwent 
stenting of the proximal right coronary artery and stenting 
of the mid left circumflex and proximal obtuse marginal.  

A September 1998 treatment record notes that the veteran had 
graduated from out phase III cardiac rehabilitation exercise, 
and had been exercising at the YMCA for the last two months.  
He was noted as walking on the treadmill for 30 minutes and 
utilizing five different machines for upper and lower 
resistance training.  The veteran reportedly denied any 
cardiac symptoms during exercise, or that he had had any 
recent chest pain.  He did indicate that he occasionally 
experienced chest pain when he was out in very hot weather.  

A February 1999 treatment note reflects no finding or 
complaint of exertional angina.  The veteran was noted to be 
using the treadmill at the YMCA for 30 minutes four times a 
week without symptoms.  He reported chest discomfort only 
with extreme emotion.  The assessment included coronary 
artery disease status post myocardial infarction times two-
status post stenting, hypertension under control, and 
hypercholesterolemia with a goal of LDL less than 100.  

An April 1999 cardiac perfusion test report shows a finding 
of small to moderate sized inferior scar with mild 
superimposed ischemia, and small sized apical scar plus 
ischemia.  The apical changes were noted as new, and the 
previously seen inferior changes were reportedly more 
pronounced.  

A June 1999 psychiatric assessment noted the veteran's 
history of stress-related hypertension.  

In September 1999, the veteran filed a claim under 
38 U.S.C.A. § 1151, contending that the VA failed to diagnose 
properly, or promptly care for, his heart condition in 
September 1997.  He noted that if he had been properly 
diagnosed when he first reported to the hospital, he would 
not have suffered his heart attack.  

A December 1999 VA hospital summary reflects the veteran's 
medical history of experiencing recurrent chest pain 
beginning in April 1999 following his right cardiac 
angioplasty and stent placement in February 1998.  A cardiac 
catherization in December 1999 revealed further artery 
stenosis and the veteran underwent an angioplasty and 
stenting of the distal and mid lesions in the right coronary 
artery.  The discharge diagnosis was coronary artery disease 
with angioplasty and stent placement.  A follow up evaluation 
in December 1999 reflects the veteran's report of a lack of 
chest pain/pressure, shortness of breath or fatigue since his 
discharge.  

During an RO hearing in January 2000 and travel board hearing 
in December 2000, the veteran testified that he believed his 
skin rash was related to his service in Vietnam.  He also 
stated that being told he had cancer had caused him a great 
deal of stress and anxiety.  It was contended by the veteran 
that if he had been properly diagnosed and treated after his 
initial complaints of chest pain, he would not have suffered 
his heart attack or any residuals effects as a result.  

An April 2001 ETT/Thallium test which revealed inferior 
defect of moderate size which appears partially reversible 
consistent with scar plus mild ischemia, anteroapical region 
shows small to moderate size partially reversible changes, 
consistent with scar plus ischemia, mild left ventricular 
enlargement, negative clinical response to intravenous 
adenosine, negative electrocardiographic response to 
adenosine.  

In April 2002, the veteran underwent a VA examination.  The 
examiner noted the veteran's complaints of angina after 
exertion (walking up one flight of stairs, carrying heavy 
materials, or gardening).  The diagnoses included 
hypertension; history of coronary artery disease with 
multiple stents with ETT showing no exercise impairment or 
ischemia; along with various skin disorders.  The examiner 
commented that there was no documentable association between 
the anxiety occurring after the veteran thought he had 
cancer, and his diagnosed coronary artery disease.  
Additionally, the examiner noted that the veteran had 
testified that his skin disorder(s) was related to service in 
Vietnam.  The examiner opined that in both instances, the 
veteran's disabilities predated the mistake by VA in which 
the veteran was granted service connection for cancer.  

The examiner noted the veteran's contention that VA had 
failed to properly diagnose and treat his cardiac condition.  
The examiner reported that a review of the medical evidence 
revealed no evidence of malpractice.  

In summary, the examiner opined that there was no nexus 
between the veteran's belief he had cancer and his properly 
diagnosed hypertension, coronary artery disease, and/or body 
rashes.  There was also no evidence to substantiate the 
veteran's claim of malpractice on the part of VA in 
diagnosing or treating his cardiac condition.  

A May 2002 treatment record notes that the veteran underwent 
a cardiac angiogram, which revealed two-vessel coronary 
artery disease with limited flow volume.  

Analysis

The veteran has testified that his skin rashes began in 
Vietnam and subsequently spread to other parts of his body.  
A May 1997 dermatological progress note reflects treatment 
for the veteran's skin rashes prior to his myocardial 
infarction in September 1997.  A VA examiner found no 
relationship between any treatment performed by VA and the 
veteran's rashes.  

The veteran had a history of coronary artery disease, high 
cholesterol, and acute myocardial infarction prior to his 
myocardial infarction in September 1997.  Medical records 
document that the veteran underwent an angioplasty with 
stent, and no further complications were identified.  As 
noted above, through February 1999, the veteran was reported 
as doing well without residual effects from his second 
myocardial infarction.  

While the veteran has developed additional stenosis of his 
arteries, as noted in May 2002, there is nothing of record to 
reflect that any additional identified coronary artery 
disease is associated with the veteran's diagnosis or 
treatment for a myocardial infarction in September 1997.  
Even if the Board were to assume VA was negligent in 
initially diagnosing the veteran's medical condition in 
September 1997, as has been contended, there is no medical 
evidence that the veteran incurred any additional disability 
as a result of any claimed misdiagnosis.  As noted above, the 
VA examiner in April 2002, following evaluation of the 
veteran and review of his medical history, opined that the 
veteran had not incurred any additional cardiac disability or 
disease due to malpractice on the part of VA in September 
1997.  Medical records received subsequent to the examiner's 
opinion note a continued diagnosis for coronary artery 
disease.  There is no other competent medical evidence of 
record to refute the examiner's opinion.  

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence in this case, that the disability claimed 
by the veteran under 38 U.S.C.A. § 1151, i.e., a skin rash 
and heart disability, did not result from VA medical 
treatment.  

There is no competent evidence of carelessness, negligence, 
lack of proper skill, error in judgment, unforeseen event, or 
similar instance of fault on the part of VA in furnishing the 
veteran's medical treatment in September 1997.  However, even 
if the record shows such fault, there is no competent 
evidence of a link between the veteran's treatment and his 
current disabilities.  38 U.S.C.A. § 1151.  Accordingly, 
benefits under section 1151 may not be granted.  


ORDER

Entitlement to compensation, under 38 U.S.C.A. § 1151, for a 
skin rash and heart disability, claimed to be a result of VA 
medical treatment, is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

